Citation Nr: 1438671	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-23 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for ventricular tachycardia, status-post cardiac ablation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

 The appellant had active military service from May 1987 to August 1999, and from February 17 to November 22, 2004.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, in which the RO granted the appellant service connection for ventricular tachycardia, status-post cardiac ablation, assigning an initial noncompensable disability evaluation.  

As the appeal of the appellant's claim for an initial compensable rating for ventricular tachycardia, status-post cardiac ablation, emanates from her disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to an increased evaluation for a generalized anxiety disorder, currently evaluated as 30 percent disabling, and of entitlement to an effective date earlier than September 26, 2005, for the grant of service connection for ventricular tachycardia, status-post cardiac ablation, have been raised by the record, but have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred back to the AOJ for appropriate action.  

After perfecting his appeal, the appellant proffered testimony before the undersigned via a videoconference hearing in April 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Upon further review of the evidence of record, the Board, in November 2011, concluded that additional development of the claim needed to occur.  Thus, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, so that said development could occur.  The claim has since been returned to the Board for review.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) [or AVLJ] who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant and her representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As reported, in November 2011, the Board remanded this matter to the RO via the AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

The appellant's ventricular tachycardia is manifested by a workload of 13.4 METs with no shortness of breath, fatigue, or dizziness at METs less than 10.   


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for ventricular tachycardia, status-post cardiac ablation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7011 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

This appeal arises from disagreement with the initial rating following the grant of service connection for ventricular tachycardia.  The Court has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the appellant in obtaining evidence.  VA obtained the appellant's service treatment records and the post-service medical treatment records that the VA has been made aware thereof.  Moreover, the appellant has not identified any additional, outstanding records necessary to decide her pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

The Board would add that the appellant had indicated that she had received treatment for her heart disorder though a private practitioner.  The AMC contacted the appellant December 2011 asking that she provide additional information concerning the private practitioner including his/her address and a release of the documents available at the private practitioners to the VA.  Regrettably, the appellant has never responded to that request for information.  The "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, VA adjudication of the claim may go forward without a subsequent request for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Board also has reviewed the contents of the appellant's electronic VA claims file and it is apparent that the RO/AMC reviewed all evidence located there as well.

The appellant also was afforded several VA examinations in connection with her claim for benefits.  There is no allegation or indication that the VA examinations taken in toto were not adequate for rating purposes.  As such, all rating criteria have been addressed and the evidence of record is sufficient for a fair adjudication of the appellant's claim.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

Laws and Regulations

The appellant has contended that her service-connected cardiac disability is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations potentially are applicable, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The appellant's heart disability is rated under the provisions of Diagnostic Code 7011, for ventricular arrhythmias (sustained).  Under this diagnostic code, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for sustained ventricular arrhythmias for indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  A 100 percent rating is also warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2013).

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2013).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, DC 7006, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.

The maximum 100 percent evaluation is assigned for a myocardial infarction during and for three months following the myocardial infarction, documented by laboratory tests.  Id.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

As noted above, the criteria are identical under Diagnostic Code 7017, except that a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31

38 C.F.R. § 4.104 provides that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

A review of the appellant's claims file reflects that she was provided VA cardiac examinations in March 2006 and February 2009 pursuant to her claim for ventricular tachycardia, status-post cardiac ablation.  While these examinations confirm the diagnosis of ventricular tachycardia, they do not show any type of readings in METS that would allow for an evaluation of the appellant's disorder.  

As a result of the Board's Remand in November 2011, the appellant underwent a VA cardiology examination in December 2011.  The examiner reviewed the appellant's claims file and proffered the following analysis/comments:

	. . . (In 2005) vet was diagnosed with recurrent wide-complex tachycardia (with structurally normal heart), and was found to have a L anterolateral accessary pathway resulting anhidrotic atrioventricular reciprocating tachycardia.  Ablation was performed Sept. 2005 and was successful procedure.  She did, however, have significant anxiety about her heart condition, which caused her to modify her activities because of this fear of recurrence.  She avoids multiple activities that can induce fear/anxiety which are thought to bring on tachycardia.  Through counseling, this has improved from 2005 to the present, but is still there.  She still gets occasional palpitations, once a month.  These are associated with shortness of breath, mild dizziness, chest discomfort, anxiety.  When these occur, she would sit and relax, and they would usually go away in 15-20 minutes.  Unclear to her what brings these episodes presently except seems to come on with "unplanned" exertion.  Has never had syncope from this.  Had one episode of near-syncope before the ablation, none since. . . . on no heart medicines. . . .

The examiner further noted that the appellant had not experienced a myocardial infarction, congestive heart failure, or arrhythmia.  She also did not have a heart valve condition or an infectious heart condition.  Pericardial adhesions were not diagnosed and the appellant had not undergone hospitalization for her heart disorder since the ablation in 2005.  It was further noted that the appellant's blood pressure reading was 100/66, her heart rate was normal, the heart sounds normal, and peripheral pulses were normal.  

Test results from January 2012 included the following:  echocardiogram noted normal left ventricular cavity size and a left ventricular ejection fraction of 60 percent.  A treadmill test produced a 13.40 METS score with no ischemic symptoms during the treadmill test.  

The criteria for a compensable evaluation for ventricular tachycardia have not been met at any time.  There has been no demonstration that the veteran has been shown to have a workload of less than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or that continuous medication use is required.  There has also been no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Moreover, none of the criteria that would allow for the assignment of a compensable evaluation under another diagnostic code have been met either.  Hence, based upon the foregoing, the criteria for a compensable evaluation have not been met at any time during the appeals period.  Accordingly, staged ratings are also not inapplicable.

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected cardiac disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's heart condition with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for her disability.  Additionally, there was not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted. 


ORDER

Entitlement to an initial compensable rating for ventricular tachycardia, status-post cardiac ablation is denied.  





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


